Citation Nr: 0729829	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-43 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for bilateral lower 
extremity weakness.  

2.  Whether new and material evidence had been received to 
reopen a claim for service connection for organic bowel 
syndrome.  

3.  Whether new and material evidence had been received to 
reopen a claim for service connection for hypothyroidism, as 
a residual of treatment for hyperthyroidism.  

4. Entitlement to service connection for a chronic 
gastrointestinal disorder. 

5.  Entitlement to an increased rating for residuals of 
bladder and sexual dysfunction, secondary to encephalopathy, 
rated 30 percent disabling.  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and L. V.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had verified active service from May 1971 to June 
1991 and he had six years and three months of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Custody of the case was subsequently 
transferred to the VA RO in St. Petersburg, Florida.  

Historically, the veteran was notified by letter in February 
1993 of a rating decision in January 1993 which, in part, 
denied service connection for bilateral lower extremity 
weakness and organic bowel syndrome.  The veteran did not 
appeal that decision.  

The veteran was notified in April 2003 of a rating decision 
that month which, in pertinent part, denied service 
connection was thrombosis of the brain and denied reopening 
of the claims for service connection for bilateral lower 
extremity weakness and organic bowel syndrome because new and 
material evidence had not been submitted.  The veteran did 
not appeal that decision. 

The veteran was notified in June 2003 of a rating decision 
that month which, in pertinent part, denied service 
connection for hyperthyroidism and denied reopening of the 
claim for service connection for organic bowel syndrome 
because new and material evidence had not been submitted.  
The veteran did not appeal that decision.  

In part, the August 2004 rating decision which is appealed 
granted an increase from a 10 percent rating for residuals of 
bladder and sexual dysfunction, secondary to encephalopathy, 
which had been in effect since July 1, 1991, to 30 percent, 
effective July 10, 2003 (date of VA treatment).  That 
decision also adjudicated service connection for 
hypothyroidism on a de novo basis.  

Following a notice of disagreement (NOD), a statement of the 
case (SOC) was issued in November 2004 and the appeal was 
perfected by filing VA Form 9 in November 2004.  

In May 2007, the veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at 
St. Petersburg, Florida.  This is often called a travel Board 
hearing.  A transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the November 2004 SOC voluminous medical evidence, 
mostly VA but also private, has been received and made part 
of the record on appeal.  

An appellant may submit additional evidence during the course 
of an appeal and VA regulations require that the RO consider 
this evidence prior to appellate review.  Specifically, 
38 C.F.R. § 20.800 provides that: 

Subject to the limitations set forth in Rule 1304 
(Sec. 20.1304 of this part), an appellant may 
submit additional evidence, or information as to 
the availability of additional evidence, after 
initiating an appeal. 

38 C.F.R. § 20.800 (2006). 

Governing regulations provide:

An appellant and his or her 
representative, if any, will be granted a 
period of 90 days following the mailing 
of notice to them that an appeal has been 
certified to the Board for appellate 
review and that the appellate record has 
been transferred to the Board, or until 
the date the appellate decision is 
promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit ... additional 
evidence.

38 C.F.R. § 20.1304(a) (2006).  

Here, the case was certified for appellate review in April 
2006.  Thereafter, VA outpatient treatment records were 
printed in March 2006 for inclusion in the record but 
apparently associated with the record after the certification 
of the appeal.  

Most of the additional voluminous evidence was not addressed 
in the March 2007 waiver in which the veteran waived RO 
consideration of additional evidence and records he wished to 
submit at the May 2007 travel Board hearing.  



38 C.F.R. § 19.31 provides that: 

A 'Supplemental Statement of the Case,' so 
identified, is a document prepared by the agency 
of original jurisdiction to inform the appellant 
of any material changes in, or additions to, the 
information included in the Statement of the Case 
or any prior Supplemental Statement of the Case. 

38 C.F.R. § 19.31 (2006).  

Also, 38 C.F.R. § 19.31(b)(1) provides that: 

The agency of original jurisdiction will furnish 
the appellant and his or her representative, if 
any, a Supplemental Statement of the Case if:

(1) The agency of original jurisdiction 
receives additional pertinent evidence after 
a Statement of the Case or the most recent 
Supplemental Statement of the Case has been 
issued and before the appeal is certified to 
the Board of Veterans' Appeals and the 
appellate record is transferred to the 
Board; 

38 C.F.R. § 19.31(b)(1) (2006). 

Here, no SSOC was issued after the additional VA records were 
printed for inclusion in the record prior to certification of 
the appeal.  Indeed, since the certification of the appeal 
the additional evidence now constitutes two additional 
volumes of the claims files.  So, to comply with due process 
requirements, the case must be remanded to the RO to 
readjudicate the claims in light of the additional evidence.  

With respect to the application to reopen the claim for 
service connection for bilateral lower extremity weakness the 
veteran testified at the travel Board hearing that MRIs 
performed at the Bluewater Diagnostic Imaging Center, at 
least some of which appear to now be on file, had disclosed 
muscle and nerve damage which private physicians at that 
facility believed was due to his inservice encephalitis in 
1986 (as opposed to radiculopathy of the lower extremities 
due to residuals of a nonservice-connected back injury).  
Page 13 of that transcript.  The MRIs on file from that 
facility reflect no such opinion.  Accordingly, the veteran 
should be requested to execute and return the necessary 
authorization forms for obtaining his complete records from 
that facility.  

As to the application to reopen the claim for service 
connection for organic bowel syndrome, at the travel Board 
hearing the veteran stated that he had bowel problems during 
service and his representative stated that service connection 
could be granted either on the basis of direct incurrence or 
as secondary to the inservice episode of encephalitis and the 
residuals thereof which affect the veteran's bladder.  Page 
29 of the transcript.  

At the travel Board hearing the veteran's representative 
alleged that, in essence, new and material evidence was not 
needed to reopen the claim for service connection for organic 
bowel syndrome because the January 1993 rating decision was 
not final inasmuch as it did not provide reasons and bases 
for the denial, even though it was formally listed as being 
denied in that decision (and was included in the February 
1993 notice letter as having been denied).  In other words, 
it is alleged that the failure to not only provide adequate 
reasons and bases for the denial but also a complete failure 
to discuss the merits of the claim de novo renders the 
January 1993 rating decision non-final.  

The matter of the finality of the January 1993 rating 
decision goes to the very heart of whether new and material 
evidence must be submitted to reopen the claim for service 
connection.  This allegation was first made at the travel 
Board hearing, at pages 4 and 22, and, so, the RO has not had 
the opportunity to adjudicate this matter.  It is the opinion 
of the Board that this matter is inextricably intertwined 
with the application to reopen the claim for service 
connection for organic bowel syndrome.  Also, if the RO 
determines that the January 1993 rating decision is not final 
as to this claim, the RO should then adjudicate whether the 
subsequent April and June 2003 rating decision which denied 
reopening of that claim are final.  

If this is found to be the case, or if the application to 
reopen were to be granted, the veteran could be entitled to a 
VA medical opinion as to the nature, cause or etiology of any 
organic bowel syndrome.  

With respect to the claim for service connection for 
hypothyrodism, at the travel Board hearing the veteran 
testified, in essence, that he how has hypothyroidism as a 
residual of radiation treatment for hyperthyroidism.  Page 21 
of that transcript.  In other words, in order to grant 
service connection for hypothyroidism, service connection 
would have to first be granted for hyperthyroidism.  In this 
connection, the veteran was notified in June 2003 of a rating 
decision which denied service connection for hyperthyroidism 
on a de novo basis but he did not appeal that decision.  So, 
the June 2003 rating decision is final and the claim for 
service connection for hypothyroidism, as a residual of 
treatment for hyperthyroidism, may only be readjudicated on 
the merits after the submission of new and material evidence.  

Here, however, the RO has adjudicated the claim for service 
connection for hypothyroidism on a de novo basis.  
Accordingly, this matter must be remanded in order to allow 
the RO to first adjudicate whether new and material evidence 
has been submitted because this is jurisdictional.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As to the claim for service connection for a chronic 
gastrointestinal disorder, the veteran testified at the 
travel Board hearing that he had bloating during which he is 
unable to relieve the build-up of gas and his bowels are 
blocked up.  Page 20 of that transcript.  However, he has not 
been afforded a VA examination to determine whether he now 
has a chronic gastrointestinal disorder or the nature, cause 
or etiology of any such disorder.  

With respect to the claim for an increased rating for 
residuals of bladder and sexual dysfunction, secondary to 
encephalopathy, the veteran was last provided a VA 
examination for rating his service-connected residuals of 
bladder and sexual dysfunction, secondary to encephalopathy, 
in 2004.  At the travel Board hearing he testified that he 
now has recurrent urinary tract infections and requires 
essentially continuous urinary catheterization.  Page 17 of 
that transcript.  Accordingly, the veteran should be afforded 
a VA examination for rating purposes.  

The claim for a total rating based on individual 
unemployability due to service-connected disabilities is 
deferred pending the foregoing development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claim's folder and 
ensure that all notification and development 
required by the Veterans Claims Assistance Act of 
2000 is completed.  This includes informing the 
veteran of the bases for the prior denials of the 
claims for service connection for bilateral lower 
extremity weakness, organic bowel syndrome, and 
hyperthyroidism, and what evidence is needed to 
reopen those claims.  Kent v. Nicholson, 10 Vet. 
App. 1 (2006). 

The appropriate steps should be taken to comply 
with the recent holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) to include how a disability rating and an 
effective date for the award of benefits will be 
assigned if service connection is awarded.   

2.  Ask the veteran to clarify whether all private 
clinical records concerning all the claims now 
before the Board are now on file.  With respect to 
any such records that are not on file, request 
that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.   
 
Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

Specifically, ask the veteran to execute 
and return the appropriate releases (VA Form 21-
4142s) for the medical records since service 
discharge in June 1991 from: 

a.  The Bluewater Diagnostic Imaging 
Center (and specifically request records 
which, as the veteran alleges, reflect 
any diagnosis or opinion as to the 
nature, cause and etiology of any 
bilateral lower extremity weakness); 

b.  The Open MRI of Fort Walton; 

c.  Thomas Manski, M.D.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2007).   

3.  The RO should address the contention that the 
January 1993 rating decision is not final as to 
the claim for service connection for organic bowel 
syndrome in light of new contentions asserted at 
the travel Board hearing.  

Also, the RO must address whether new and material 
evidence has been received since the June 2003 
denial of service connection for hyperthyroidism, 
to reopen a claim for service connection for 
hypothyroidism, claimed as a residual of treatment 
for hyperthyroidism.  

The RO should adjudicate whether any organic bowel 
syndrome that the veteran may now have is 
proximately due to or the result of his service-
connected residuals of bladder and sexual 
dysfunction, secondary to encephalopathy, to 
include whether any organic bowel syndrome is 
aggravated thereby.

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current 
gastrointestinal disorder that he may now have.  

The examiner should express an opinion as to 
whether the veteran now has a chronic 
gastrointestinal disorder and, if so, the nature, 
time of onset, and etiology thereof.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any chronic gastrointestinal disorder 
that the veteran now has is of service origin.  
 
Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed chronic gastrointestinal disorder is 
otherwise proximately due to or the result of his 
already service-connected residuals of bladder and 
sexual dysfunction, secondary to encephalopathy.  
(Note:  this latter question includes indicating 
whether it is at least as likely as not that the 
service-connected residuals of bladder and sexual 
dysfunction, secondary to encephalopathy have 
aggravated any claimed chronic gastrointestinal 
disorder.   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  A complete rationale 
for all opinions should be provided.  If however, 
no opinion can be rendered, please explain why 
this is not possible.  

It is absolutely imperative that the examiner have 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

5.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected residuals of bladder and sexual 
dysfunction, secondary to encephalopathy.   
 
The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, and the 
examiner should review the results of any testing 
prior to completion of the examination report.   
 
If no opinion can be rendered, an explanation 
should be set forth.   

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

The examination should specifically note the 
criteria set forth a 38 C.F.R. § 4.115a (2007), 
including the use of an appliance or wearing of 
absorbent material and the frequency of changing 
such material, as well as the frequency of daytime 
and night time voiding.  

6.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2007); Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Then, if any of the benefits sought remain 
denied, the appellant and his representative 
should be provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

